Per Curiam,
The facts proved at the trial and the law applicable thereto are very clearly stated in the opinion of Judge Audenreid on which we affirm the judgment. The case is not to be considered in the light of the right of a person crossing over a space between a station platform and a train standing to receive or discharge passengers Who may assume that an intervening track will be kept clear of trains while he is in the act of crossing. The plaintiff’s wife was going from her home to the station and crossed the track in front of a train which she saw approaching.
The judgment is affirmed.